Exhibit 10.1

 

AMENDMENT NO. 1 AND AGREEMENT

 

This AMENDMENT NO. 1 AND AGREEMENT (“Amendment”) entered into and made effective
as of December 30, 2009 (“Effective Date”), is among Cano Petroleum, Inc., a
Delaware corporation (“Borrower”), the Guarantors (as defined below), the
Lenders (as defined below), and Union Bank, N.A. (f/k/a Union Bank of
California, N.A.), as administrative agent for such Lenders (in such capacity,
the “Administrative Agent”) and as issuing lender (in such capacity, the
“Issuing Lender”).

 

RECITALS

 

A.                                   The Borrower is party to that certain
Amended and Restated Credit Agreement dated as of December 17, 2008 (as amended,
restated and otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, the lenders party thereto from time to time (the “Lenders”), the
Administrative Agent and the Issuing Lender.

 

B.                                     The Lenders, subject to the terms and
conditions set forth herein, wish to (1) redetermine the amount of the Borrowing
Base and (2) amend the Credit Agreement as provided herein.

 

THEREFORE, the Borrower, the Guarantors, the Lenders, the Administrative Agent
and the Issuing Lender hereby agree as follows:

 

Section 1.                                          Defined Terms; Other
Definitional Provisions.  As used in this Amendment, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein.  Each term defined in the Credit Agreement and used
herein without definition shall have the meaning assigned to such term in the
Credit Agreement, unless expressly provided to the contrary.  The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular provision of this Amendment.  Paragraph headings have been inserted
in this Amendment as a matter of convenience for reference only and it is agreed
that such paragraph headings are not a part of this Amendment and shall not be
used in the interpretation of any provision of this Amendment.

 

Section 2.                                          Redetermination of Borrowing
Base.  Subject to the terms of this Amendment, the parties hereto agree that, as
of the Effective Date, the Borrowing Base shall be equal to $60,000,000 and such
Borrowing Base shall remain in effect at such amount until the Borrowing Base is
redetermined in accordance with the Credit Agreement.

 

Section 3.                                          Amendments to Credit
Agreement.

 

(a)                                  Section 1.01 (Certain Defined Terms) of the
Credit Agreement is hereby amended by adding the following new term “General
Advance Amount” in alphabetical order:

 

“General Advance Amount” means, as of the date of determination, the aggregate
amount of Advances outstanding on such date the proceeds of which

 

--------------------------------------------------------------------------------


 

were used by the Borrower or any of its Subsidiaries for any purpose other than
to acquire proved, developed, producing Oil and Gas Properties.

 

(b)                                 Section 5.09 (Use of Proceeds) is hereby
deleted in its entirety and replaced with the following:

 

Section 5.09                            Use of Proceeds.  The Borrower shall use
the proceeds of the Advances and Letters of Credit (a) to develop and acquire
Oil and Gas Properties, (b) for working capital purposes and (c) for general
corporate purposes; provided that the Borrower shall not use the proceeds of any
Advance for any purpose other than to acquire proved, developed, producing Oil
and Gas Properties unless the use thereof for such other purpose would not cause
the General Advance Amount, after the application thereof, to exceed
$52,000,000.

 

(c)                                  Section 6.18 (Leverage Ratio) of the Credit
Agreement is hereby amended by adding a new sentence to the end thereof as
follows:

 

Notwithstanding the foregoing, this Section 6.18 shall not apply for the fiscal
quarter ending December 31, 2009.

 

(d)                                 Section 6.19 (Interest Coverage Ratio) of
the Credit Agreement is hereby amended by adding a new sentence to the end
thereof as follows:

 

Notwithstanding the foregoing, this Section 6.19 shall not apply for the fiscal
quarter ending December 31, 2009.

 

Section 4.                                          Agreement.  The Borrower
hereby agrees to pay on or before January 5, 2010, (a) an amendment fee in the
amount of $90,000 to the Administrative Agent for the pro rata account of the
Lenders and (b) all costs and expenses that have been invoiced prior to such
date and are payable pursuant to Section 9.04 of the Credit Agreement.

 

Section 5.                                          Representations and
Warranties.  The Borrower and each Guarantor represents and warrants that:
(a) the representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) no Default has occurred and is continuing; (c) the
execution, delivery and performance of this Amendment are within the corporate,
limited liability company, or partnership power and authority of such Person and
have been duly authorized by appropriate corporate, limited liability company,
or partnership actions and proceedings; (d) this Amendment constitutes the
legal, valid, and binding obligation of such Person enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; (e) there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance, validity and enforceability of this
Amendment; (f) the Liens under the Security Instruments are valid and subsisting
and secure the Borrower’s and such

 

2

--------------------------------------------------------------------------------


 

Person’s obligations under the Loan Documents; and (g) as to each Guarantor, it
has no defenses to the enforcement of the Guaranty.

 

Section 6.                                          Conditions to
Effectiveness.  This Amendment and the amendments to the Credit Agreement
provided herein shall become effective on and as of the Effective Date and
enforceable against the parties hereto upon the occurrence (whether before or
after the Effective Date) of the following conditions precedent: (a) the
Administrative Agent shall have received multiple original counterparts, as
requested by the Administrative Agent, of this Amendment duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors, the Administrative Agent, and the Lenders, (b) no Default shall have
occurred and be continuing as of the Effective Date, (c) the representations and
warranties in this Amendment shall be true and correct in all material respects,
and (d) the Borrower shall have paid all costs and expenses that have been
invoiced prior to the Effective Date and are payable pursuant to Section 9.04 of
the Credit Agreement.

 

Section 7.                                          Acknowledgments and
Agreements.

 

(a)                                  The Borrower acknowledges that on the date
hereof all Obligations are payable without defense, offset, counterclaim or
recoupment.

 

(b)                                 The Administrative Agent and the Lenders
hereby expressly reserve all of their rights, remedies, and claims under the
Loan Documents.  Nothing in this Amendment shall constitute a waiver or
relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of the Administrative Agent or
any Lender with respect to the Loan Documents, or (iv) the rights of the
Administrative Agent or any Lender to collect the full amounts owing to them
under the Loan Documents.

 

(c)                                  Each of the Borrower, the Guarantors, the
Lenders, the Administrative Agent and the Issuing Lender does hereby adopt,
ratify, and confirm the Credit Agreement, as amended hereby, and acknowledges
and agrees that the Credit Agreement, as amended hereby, is and remains in full
force and effect, and the Borrower and the Guarantors acknowledge and agree that
their respective liabilities and obligations under the Credit Agreement, as
amended hereby, and the Guaranty, are not impaired in any respect by this
Amendment.

 

(d)                                 From and after the Effective Date, all
references to the Credit Agreement and the Loan Documents shall mean such Credit
Agreement and such Loan Documents as amended by this Amendment.

 

(e)                                  This Amendment is a Loan Document for the
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Amendment shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

 

Section 8.                                          Reaffirmation of the
Guaranty.  Each Guarantor hereby ratifies, confirms, acknowledges and agrees
that its obligations under the Guaranty are in full force and effect and that
such Guarantor continues to unconditionally and irrevocably guarantee the full
and punctual payment, when due, whether at stated maturity or earlier by
acceleration or

 

3

--------------------------------------------------------------------------------


 

otherwise, all of the Guaranteed Obligations (as defined in the Guaranty), as
such Guaranteed Obligations may have been amended by this Amendment, and its
execution and delivery of this Amendment does not indicate or establish an
approval or consent requirement by such Guarantor under the Guaranty in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement, the Notes or any of the other Loan Documents.

 

Section 9.                                          Counterparts; Invalidity. 
This Amendment may be signed in any number of counterparts, each of which shall
be an original and all of which, taken together, constitute a single
instrument.  This Amendment may be executed by facsimile signature and all such
signatures shall be effective as originals.  In the event that any one or more
of the provisions contained in this Amendment shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment.

 

Section 10.                                   Successors and Assigns.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted pursuant to the Credit
Agreement.

 

Section 11.                                   Governing Law.  This Amendment
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

Section 12.                                   Entire Agreement. THIS AMENDMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[signature pages follow]

 

4

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

BORROWER:

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

By:

/s/ Ben Daitch

 

Name:

Ben Daitch

 

Title:

SVP & CFO

 

 

 

 

 

GUARANTORS:

SQUARE ONE ENERGY, INC.

 

LADDER COMPANIES, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

CANO PETRO OF NEW MEXICO, INC.

 

 

 

 

 

 

 

Each by:

/s/ Ben Daitch

 

Name:

Ben Daitch

 

Title:

VP & CFO

 

 

 

 

 

 

 

W.O. OPERATING COMPANY, LTD.

 

W.O. PRODUCTION COMPANY, LTD.

 

Each by: WO Energy, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Ben Daitch

 

Name:

Ben Daitch

 

Title:

VP & CFO

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A. (f/k/a Union Bank of
California, N.A.), as Administrative Agent, Issuing
Lender and a Lender

 

 

 

 

 

 

 

By:

/s/ Randall Osterberg

 

Name:

Randall Osterberg

 

Title:

SVP

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------


 

 

NATIXIS, as a Lender

 

 

 

 

 

By:

/s/ Donovan C. Broussard

 

Name:

Donovan C. Broussard

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Liana Tchernysheva

 

Name:

Liana Tchernysheva

 

Title:

Director

 

Signature Page to Amendment No. 1

 

--------------------------------------------------------------------------------